 



Exhibit 10.62
June 26, 2006
Wells Fargo Retail Finance, LLC
One Boston Place, 19th Floor
Boston, Massachusetts 02109
Ladies and Gentlemen:
     Reference is hereby made to a certain Loan and Security Agreement (as such
may be amended hereafter, the “Loan Agreement”) dated June 26, 2006 by and
between Wells Fargo Retail Finance, LLC (the “Lender”), and RedEnvelope, Inc.,
as borrower (the “Borrower”). This letter is the “Fee Letter” referred to in the
Loan Agreement. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Loan Agreement.
     To induce the Lender to enter into the Loan Agreement, the Borrower hereby
agrees as follows:
     1. The Borrower shall pay the following fees to the Lender:
          (a) Closing Fee. In consideration of the Lender entering into the Loan
Agreement and commitment to make loans and advances under the Loan Agreement,
the Lender shall have fully earned and the Borrower shall pay to the Lender the
sum of $[*] upon the execution of the Loan Agreement.
          (b) Service Fee. A service fee in the amount of $[*], which service
fee shall be fully earned by the Lender upon the execution of the Loan Agreement
and shall be payable in monthly installments each in the amount of $[*] on the
first day of each month, beginning on the first day of the first month following
the Closing Date.
          (c) Revolving Credit Early Termination Fee. In the event that the
Termination Date occurs, for any reason (whether by virtue of acceleration or
otherwise) prior to the Maturity Date, then the Borrower shall pay the Lender
amount equal to (a) during the period from and after the Closing Date until the
second anniversary of the Closing Date, [*] percent ([*]) times the Revolving
Credit Ceiling as in effect on the Closing Date or as increased pursuant to
Section 2.2 of the Loan Agreement, (b) during the period from and including the
date that is the second anniversary of the Closing Date and thereafter to the
Maturity Date, $[*].
     The Borrower shall execute such instruments, documents and agreements as
the Lender and its counsel may reasonably require in order to implement the
terms of this Fee Letter. The Borrower agrees to keep the terms of this Fee
Letter confidential and not to disclose same to any other person or entity
(including, without limitation, any proposed participant in the credit
facility), other than the Borrower’s directors, officers, counsel and other
advisors, each of whom agree to abide by these confidentiality provisions.
* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     This Fee Letter is subject to, is a part of, and is specifically
incorporated in, the Loan Agreement. This letter may be executed and delivered
in counterparts by telecopier or other facsimile transmission all with the same
force and effect as if the same were a fully executed and delivered original
manual counterpart.
[Signatures Follow]

 



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the terms of this Fee Letter by signing
below. This letter is intended to take effect as a sealed instrument.

                  Very truly yours,    
 
                WELLS FARGO RETAIL FINANCE, LLC,         as Lender    
 
           
 
  By:   /s/ David Molinario    
 
           
 
  Name:   David Molinario    
 
  Title:   Vice President    
 
                The foregoing is agreed to:    
 
                REDENVELOPE, INC., as Borrower    
 
           
 
  By:   /s/ Polly Boe    
 
           
 
  Name:   Polly Boe    
 
           
 
  Title:   Chief Financial Officer    
 
           

Signature Page to the Fee Letter

 